[Cite as Vanek v. Geauga Soil & Water Conservation Dist., 2020-Ohio-3950.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

AMBER VANEK, et al.                                       C.A. No.           29610

        Appellees

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
GEAUGA SOIL & WATER                                       COURT OF COMMON PLEAS
CONSERVATION DISTRICT, et al.                             COUNTY OF SUMMIT, OHIO
                                                          CASE No.   CV-2019-05-1766
        Appellants

                                DECISION AND JOURNAL ENTRY

Dated: August 5, 2020



        TEODOSIO, Judge.

        {¶1}    Gail Prunty seeks to appeal the order of the Summit County Court of Common

Pleas granting the plaintiffs’ motion for leave to file a first amended complaint. We dismiss the

attempted appeal for the lack of a final, appealable order.

                                                     I.

        {¶1}    In May 2019, Amber R. Vanek (individually and as the administrator of the estate

of Paisley Rae-Gene Vanek) and Joshua Vanek filed a complaint against the Geauga Soil and

Water Conservation District and Gail L. Prunty, asserting claims for negligence, direct liability,

wrongful death, and other claims stemming from a motor vehicle accident. The complaint alleged

that in September 2019, Amber R. Vanek and Paisley Rae-Gene Vanek were passengers in an

automobile driven by Tamra Bell, when a collision occurred with a vehicle driven by Ms. Prunty

in the course and scope of her employment with the Geauga Soil and Water Conservation District,

resulting in injuries to Amber Vanek and the death of Paisley Rae-Gene Vanek. Tamra Bell
                                                  2


(individually and as mother and legal guardian of a minor child) and Jason Bell likewise filed a

complaint against the Geauga Soil and Water Conservation District and Ms. Prunty for injuries

sustained in the accident, with the two cases being consolidated in September 2019.

         {¶2}   Ms. Prunty filed a motion for judgment on the pleadings, asserting that she was

entitled to political subdivision employee immunity under R.C. 2744.03(A)(6). The Bells filed a

brief in opposition to the motion for judgment on the pleadings and a motion for leave to file a first

amended complaint. On November 19, 2019, the trial court granted the motion for leave to file a

first amended complaint and found Ms. Prunty’s motion for judgment on the pleadings to be moot.

The Bells subsequently filed their amended complaint.

         {¶3}   Ms. Prunty now appeals, raising one assignment of error.

                                                  II.

                                    ASSIGNMENT OF ERROR

         THE TRIAL COURT ERRED IN FAILING TO REACH THE MERITS OF GAIL
         PRUNTY’S MOTION FOR JUDGMENT ON THE PLEADINGS.

         {¶4}   In her assignment of error, Ms. Prunty argues the trial court erred in failing to reach

the merits of her motion for judgment on the pleadings because the granting of leave to amend the

complaint denied her of the benefits of an alleged political subdivision immunity. We do not

agree.

         {¶5}   In response to this assignment of error, the Bells argue, in part, that this Court does

not have jurisdiction to consider the instant appeal because the order from which Ms. Prunty

appeals is not a final, appealable order. Before this Court can reach the merits of an appeal, we

must consider whether the orders appealed from are final, appealable orders as “[t]his Court has

jurisdiction to hear appeals only from final judgments.” Peppeard v. Summit Cty., 9th Dist.

Summit No. 25057, 2010-Ohio-2862, ¶ 9, citing Article IV, Section 3(B)(2), Ohio Constitution;
                                                  3


R.C. 2501.02. “In the absence of a final, appealable order, this Court must dismiss the appeal for

lack of subject matter jurisdiction.” Id.

       {¶6}    Generally, an order ruling on a motion for leave to amend a pleading is not a final,

appealable order. See Supportive Solutions, L.L.C. v. Electronic Classroom of Tomorrow, 137

Ohio St.3d 23, 2013-Ohio-2410, ¶ 10. R.C. 2744.02(C) provides, however: “An order that denies

a political subdivision or an employee of a political subdivision the benefit of an alleged immunity

from liability as provided in this chapter or any other provision of the law is a final order.”

       {¶7}    Contrary to Ms. Prunty’s contention otherwise, we conclude the trial court’s order

did not deny her the benefit of immunity. It is well-settled that “[t]he filing of an amended

complaint supplants the original or any prior complaint.” Schaffer v. Huntington Natl. Bank, 9th

Dist. Lorain No. 14CA010574, 2015-Ohio-207, ¶ 5, citing Harris v. Wilkinson, 10th Dist. Franklin

No. 05AP–442, 2005–Ohio–6104, ¶ 2. See also Nationwide Mut. Ins. Co. v. Galman, 7th Dist.

Mahoning No. 03 MA 202, 2004–Ohio–7206, ¶ 44, citing Sterner v. Sterner, 85 Ohio App.3d 513,

519 (4th Dist.1993) (“An amended pleading substitutes for or replaces the original pleading.”),

citing 4 Harper, Anderson's Ohio Civil Practice (1987) 528, Section 156.04. Consequently, the

original complaint, to which Ms. Prunty’s motion for judgment on the pleadings was directed, was

no longer pending when it was supplanted by the amended complaint.

       {¶8}    Key to this analysis is the fact that Ms. Prunty’s motion for judgment on the

pleadings was not denied by the trial court; rather the motion was rendered moot once the amended

complaint was filed.1 Upon the filing of the amended complaint, Ms. Prunty’s motion for



       1
          We note that the trial court prematurely found the motion for judgment on the pleadings
moot upon its granting of the motion for leave to amend the complaint. Rather, the motion for
judgment on the pleadings was rendered moot upon the filing of the amended complaint. We find
this to be harmless error, however, and it does not alter our analysis herein.
                                                  4


judgment on the pleadings became moot because the complaint from which she sought the alleged

benefit of immunity was no longer active. Because the complaint from which she sought immunity

was no longer pending, there was no benefit of immunity to be enjoyed. Moreover, appellant was

not prohibited from filing a motion for judgment on the pleadings and raising an immunity defense

in response to the amended complaint. The benefit of the alleged immunity as to the active

complaint was thus still available to the appellant.

       {¶9}    We are cognizant that the Supreme Court of Ohio has previously concluded that a

trial court’s denial of a motion for leave to file an amended answer to raise the affirmative defense

of political subdivision immunity precluded the appellant from enjoying the benefits of the alleged

immunity. See Supportive Solutions, 137 Ohio St.3d 23, 2013-Ohio-2410, at ¶ 23. Accord Hubbell

v. Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839, ¶ 12, 27 (“[W]e hold that when a trial court denies

a motion in which a political subdivision or its employee seeks immunity under R.C. Chapter 744,

that order denies the benefit of an alleged immunity and thus is a final, appealable order pursuant

to R.C. 2744.02(C).”). We find such a scenario distinguishable from the circumstances presently

under our review, as the order of the trial court in Supportive Solutions directly prevented the

immunity defense from being raised. There is no such preclusion here.

       {¶10} We therefore conclude that the trial court’s order from which Ms. Prunty attempts

her appeal is not a final, appealable order. This Court is without jurisdiction.

                                                 III.

       {¶11} Because there is no final, appealable order in this case, this Court lacks jurisdiction

over this attempted appeal. Accordingly, the attempted appeal is dismissed.

                                                                                   Appeal dismissed.
                                                 5




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT



CALLAHAN, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

JACK MORRISON, JR., THOMAS R. HOULIHAN, and THOMAS A MARINO, II, Attorneys
at Law, for Appellant.

ERIC HENRY, Attorney at Law, for Appellees.